EXHIBIT 21 NOBLE ENERGY, INC. SUBSIDIARIES NAME STATE OF JURISDICTION OF ORGANIZATION REF Alba Associates LLC Cayman Islands Alba Plant LLC Cayman Islands AMPCO Marketing, L.L.C. Michigan AMPCO Services, L.L.C. Michigan Atlantic Methanol Associates LLC Cayman Islands Atlantic Methanol Capital Company Cayman Islands Atlantic Methanol Production Company LLC Cayman Islands Brabant Oil Limited United Kingdom Comin 1989 Partnership (Partnership interest only) Oklahoma EDC (Denmark) Inc. Delaware EDC Ecuador Ltd. Delaware EDC Ireland Cayman Islands Energy Development Corporation (Argentina), Inc. Delaware Energy Development Corporation (China), Inc. Delaware Energy Development Corporation (HIPS), Inc. Delaware Gasdel Pipeline System Incorporated New Jersey HGC, Inc. Delaware MachalaPower Cia. Ltda. Cayman Islands Noble Energie France France Noble Energy (Cyprus) Limited Cyprus Noble Energy (Europe) Limited United Kingdom Noble Energy (ISE) Limited United Kingdom Noble Energy (Oilex) Limited United Kingdom Noble Energy Adriana Limited Cayman Islands Noble Energy Australia, Inc. Delaware Noble Energy Aviation, LLC Delaware Noble Energy Belinda Limited Cayman Islands Noble Energy Benita Limited Cayman Islands Noble Energy Cameroon Limited Cayman Islands Noble Energy Capital LTD. England Noble Energy Caribbean LLC Nevis Noble Energy Ecuador Ltd. Cayman Islands Noble Energy EG Ltd. Cayman Islands Noble Energy India LTD. Cayman Islands Noble Energy International Ltd. Cayman Islands Noble Energy JDZ Ltd. Cayman Islands Noble Energy Mediterranean Ltd. Cayman Islands Noble Energy Nicaragua LTD. Cayman Islands Noble Energy Suriname Ltd. Cayman Islands Noble Energy Wyco LLC Delaware Noble Energy YOYO-1 Limited Cayman Islands Producers Service, Inc. New Jersey Samedan Methanol Cayman Islands Samedan of North Africa, Inc. Delaware Samedan Oil of Indonesia, Inc. Delaware Samedan Pipe Line Corporation Delaware Samedan Royalty Corporation Delaware Temin 1987 Partnership (Partnership interest only) Oklahoma Yam Tethys Ltd. Israel 100% directly owned by Noble Energy, Inc. (Registrant) 100% directly owned by Samedan of North Africa, Inc. 100% directly owned by Noble Energy International Ltd. 50% directly owned by Samedan of North Africa, Inc. 100% directly owned by Atlantic Methanol Capital Company 50% directly owned by Samedan Methanol 90% directly owned by Atlantic Methanol Associates LLC 35% directly owned by Noble Energy International Ltd. 80% directly owned by Alba Associates LLC 100% directly owned by Noble Energy (Europe) Limited 100% directly owned by EDC Ecuador Ltd. 47.059% directly owned by Noble Energy Mediterranean Ltd. 100% directly owned by Noble Energy Suriname Ltd. 50% Samedan Royalty Corporation managing partner 50% Noble Energy, Inc. managing partner
